           Case 1:21-cr-00118-RCL Document 38 Filed 03/04/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
      v.                                     :       Case No. 1:21-cr-00118-RCL
                                             :
ERIC MUNCHEL and                             :
LISA EISENHART,                       :
                                             :
                                             :
                      Defendants.            :

                          GOVERNMENT’S NOTICE OF FILING

       The United States of America, through its attorney, the United States Attorney for the

District of Columbia, respectfully files a copy of the Government’s first discovery letter (without

attachments) provided to defense counsel on March 4, 2021.



                                             Respectfully submitted,

                                             Channing D. Phillips
                                             Acting U.S. Attorney
                                             D.C. Bar No. 415793

                                      By:    /s/ Leslie A. Goemaat
                                             LESLIE A. GOEMAAT
                                             MA Bar No. 676695
                                             Assistant United States Attorney
                                             Fraud Section
                                             U.S. Attorney’s Office
                                             555 4th Street, N.W., Room 5840
                                             Washington, D.C. 20530
                                             Office: 202-803-1608
                                             Email: Leslie.Goemaat@usdoj.gov

                                              /s/ Ahmed Baset
                                             AHMED BASET
                                             IL Bar 630-4552
                                             Assistant United States Attorney
                                             U.S. Attorney’s Office for the District of Columbia
                                             Public Corruption & Civil Rights Section
Case 1:21-cr-00118-RCL Document 38 Filed 03/04/21 Page 2 of 3




                           555 4th Street, N.W.
                           Washington, D.C. 20530
                           Email: ahmed.baset@usdoj.gov
                           Phone: 202-252-7097

                           /s/ Justin Sher
                           JUSTIN SHER
                           D.C. Bar No. 974235
                           Trial Attorney
                           National Security Division
                           United States Department of Justice
                           950 Pennsylvania Avenue, NW
                           Washington, D.C. 20004
                           Office: 202-353-3909
                           Justin.Sher@usdoj.gov




                              2
        Case 1:21-cr-00118-RCL Document 38 Filed 03/04/21 Page 3 of 3




                             CERTIFICATE     OF   SERVICE

       I HEREBY CERTIFY that I have caused a copy of the foregoing motion to be served
by electronic means, through the Court’s CM/ECF system, upon all parties of record.

                                        /s/ Leslie A. Goemaat
                                        L ESLIE A. G OEMAAT
                                        Assistant United States Attorney
